               Case 3:18-cv-06529-RS Document 64 Filed 07/11/19 Page 1 of 2



 1   Simon J. Frankel, State Bar No. 171552
     Amy S. Heath, State Bar No. 312516
 2   COVINGTON & BURLING LLP
     415 Mission Street, Suite 5400
 3   San Francisco, CA 94105
     Telephone: (415) 591-6000
 4   Facsimile: (415) 591-6091
     Email: sfrankel@cov.com
 5   Email: aheath@cov.com
 6
     Aaron M. Herzig (pro hac vice)
 7   TAFT STETTINIUS & HOLLISTER LLP
     425 Walnut Street, Suite 1800
 8   Cincinnati, Ohio 45202
     Telephone: (513) 381-2838
 9   Email: aherzig@taftlaw.com
10   Attorneys for Plaintiff Cincinnati Zoo &
     Botanical Garden
11

12

13
                                     UNITED STATES DISTRICT COURT
14
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                           SAN FRANCISCO DIVISION
16

17
      ZOOLOGICAL SOCIETY OF CINCINNATI,                             Civil Case No.: 3:18-cv-06529
18    D/B/A CINCINNATI ZOO & BOTANICAL
19    GARDEN, an Ohio non-profit Corporation

20           Plaintiff,
                                                                    JOINT STATUS REPORT AND
21                                                                  STIPULATION FOR DISMISSAL
             v.
                                                                    WITH PREJUDICE
22    THE GORILLA FOUNDATION, a California
23    Corporation; and FRANCINE PATTERSON, an
      individual
24
             Defendants.
25

26
            The parties hereby submit the following joint status report and proposed stipulation for the
27
     consideration of the Court.
28


                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE - CASE NO. 3:18-CV-06529
               Case 3:18-cv-06529-RS Document 64 Filed 07/11/19 Page 2 of 2



 1
            Following the transfer of Ndume to Cincinnati, the parties have worked cooperatively in
 2
     compliance with the existing Court Orders. Gorilla Foundation representatives have remained on site to
 3
     monitor the transfer, his quarantine period, and his progress during orientation with other gorillas.
 4
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff/Counterclaim-Defendant
 5
     Zoological Society of Cincinnati and Defendants/Counterclaim-Plaintiffs The Gorilla Foundation and
 6
     Francine Patterson hereby agree that the Court may dismiss this action, including all claims and
 7
     counterclaims, with prejudice, on August 23, 2019, or as soon thereafter as is convenient for the Court.
 8
     Each party shall bear its own costs.
 9
10
     DATED: July 11, 2019
11
     Respectfully submitted,
12

13
           /s/ Aaron M. Herzig                                       /s/ David B. Casselman (by AMH per email
14         Simon J. Frankel, State Bar No. 171552                    authorization)
           Amy S. Heath, State Bar No. 312516                        David B. Casselman, State Bar No. 81657
15         Covington & Burling LLP                                   David Polinsky, State Bar No. 125163
           415 Mission Street, Suite 5400                            Kirk S. Comer, State Bar No. 240847
16         San Francisco, CA 94105                                   Casselman Law Group
17         (415) 591-6000                                            5567 Reseda Boulevard, Suite 330
           sfrankel@cov.com                                          Tarzana, CA 91356
18         aheath@cov.com                                            (818) 609-2300
                                                                     dbc@casselmanlawgroup.com
19         Aaron M. Herzig (pro hac vice)                            dp@casselmanlawgroup.com
           Taft Stettinius & Hollister LLP                           ksc@casselmanlawgroup.corn
20         425 Walnut Street, Suite 1800
21         Cincinnati, Ohio 45202                                    Frank M. Pitre, State Bar No. 100077
           (513) 381-2838                                            Julie Fieber, State Bar No. 202857
22         aherzig@taftlaw.com                                       Cotchett, Pitre & McCarthy, LLP
                                                                     840 Malcolm Road, Suite 200
23         Attorneys for Plaintiff Cincinnati Zoo &                  Burlingame, CA 94010
           Botanical Garden                                          (650) 697-6000
24                                                                   FPitre@cpmlegal.com
25                                                                   JFieber@cpmlegal.com

26                                                                   Attorneys for Defendants The Gorilla
                                                                     Foundation and Francine Patterson
27

28

                                                             2
                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE - CASE NO. 3:18-CV-06529
